Case 19-80064-TLS     Doc 3   Filed 01/16/19 Entered 01/16/19 08:24:22     Desc Main
                              Document     Page 1 of 10




                  IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE DISTRICT OF NEBRASKA

                                               )
In re:                                         )   Chapter 11
                                               )
SPECIALTY RETAIL SHOPS HOLDING CORP.           )   Case No. 19-80064-TLS
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   Chapter 11
                                               )
PAMIDA STORES OPERATING CO., LLC,              )   Case No. 19-80065-TLS
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   Chapter 11
                                               )
PAMIDA TRANSPORTATION, LLC,                    )   Case No. 19-80063-TLS
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   Chapter 11
                                               )
PENN-DANIELS, LLC,                             )   Case No. 19-80066-TLS
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   Chapter 11
                                               )
PLACE’S ASSOCIATES’ EXPANSION, LLC,            )   Case No. 19-80067-TLS
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )




KE 58274475
Case 19-80064-TLS     Doc 3   Filed 01/16/19 Entered 01/16/19 08:24:22     Desc Main
                              Document     Page 2 of 10



                                               )
In re:                                         )   Chapter 11
                                               )
RETAINED R/E SPE, LLC,                         )   Case No. 19-80068-TLS
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   Chapter 11
                                               )
SHOPKO FINANCE, LLC,                           )   Case No. 19-80069-TLS
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   Chapter 11
                                               )
SHOPKO GIFT CARD CO., LLC,                     )   Case No. 19-80070-TLS
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   Chapter 11
                                               )
SHOPKO HOLDING COMPANY, LLC,                   )   Case No. 19-80071-TLS
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   Chapter 11
                                               )
SHOPKO INSTITUTIONAL CARE SERVICES             )   Case No. 19-80072-TLS
CO., LLC,                                      )
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )




                                         2
Case 19-80064-TLS         Doc 3    Filed 01/16/19 Entered 01/16/19 08:24:22            Desc Main
                                   Document     Page 3 of 10



                                                        )
In re:                                                  )     Chapter 11
                                                        )
SHOPKO OPTICAL MANUFACTURING, LLC,                      )     Case No. 19-80073-TLS
                                                        )
                       Debtor.                          )
                                                        )
Tax I.D. No. XX-XXXXXXX                                 )
                                                        )
In re:                                                  )     Chapter 11
                                                        )
SHOPKO PROPERTIES, LLC,                                 )     Case No. 19- 80074-TLS
                                                        )
                       Debtor.                          )
                                                        )
Tax I.D. No. XX-XXXXXXX                                 )
                                                        )
In re:                                                  )     Chapter 11
                                                        )
SHOPKO STORES OPERATING CO., LLC                        )     Case No. 19-80075-TLS
                                                        )
                       Debtor.                          )
                                                        )
Tax I.D. No. XX-XXXXXXX                                 )
                                                        )
In re:                                                  )     Chapter 11
                                                        )
SVS TRUCKING, LLC,                                      )     Case No. 19-80076-TLS
                                                        )
                       Debtor.                          )
                                                        )
Tax I.D. No. XX-XXXXXXX                                 )

                     DEBTORS’ MOTION FOR ENTRY OF AN
                ORDER (I) DIRECTING JOINT ADMINISTRATION OF
              CHAPTER 11 CASES AND (II) GRANTING RELATED RELIEF

         Specialty Retail Shops Holding Corp. and its debtor affiliates, as debtors and debtors in

possession in the above-captioned chapter 11 cases (collectively, the “Debtors”), respectfully

state as follows in support of this motion (this “Motion”):




                                                 3
  Case 19-80064-TLS                Doc 3     Filed 01/16/19 Entered 01/16/19 08:24:22                       Desc Main
                                             Document     Page 4 of 10



                                                    Relief Requested

             1.       The Debtors seek entry of an order: (a) directing procedural consolidation and

 joint administration of these chapter 11 cases; and (b) granting related relief. The Debtors

 request that one file and one docket be maintained for all of the jointly administered cases under

 the case of Specialty Retail Shops Holding Corp. (the ultimate parent company for each of the

 Debtors) and that the cases be administered under a consolidated caption, as follows:

                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF NEBRASKA

                                                                             )
In re:                                                                       ) Chapter 11
                                                                             )
SPECIALTY RETAIL SHOPS HOLDING CORP., et al., 1                              ) Case No. 19- 80064-TLS
                                                                             )
                             Debtors.                                        ) (Jointly Administered)
                                                                             )

             2.       The Debtors further request that the Court order that the foregoing caption

 satisfies the requirements set forth in section 342(c)(1) of the Bankruptcy Code.

             3.       The Debtors also request that a docket entry, substantially similar to the

 following, be entered on the docket of each of the Debtors other than Specialty Retail Shops

 Holding Corp. to reflect the joint administration of these chapter 11 cases:

                      An order has been entered in accordance with Rule 1015(b) of the
                      Federal Rules of Bankruptcy Procedure and Rule 1015-1 of the
                      Local Bankruptcy Rules for the United States Bankruptcy Court
                      for the District of Nebraska directing joint administration for
                      procedural purposes only of the chapter 11 cases of: Specialty
                      Retail Shops Holding Corp. (0029); Pamida Stores Operating Co.,

 1
         The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
         number, are: Specialty Retail Shops Holding Corp. (0029); Pamida Stores Operating Co., LLC (6157); Pamida
         Transportation, LLC (4219); Penn-Daniels, LLC (0040); Place’s Associates’ Expansion, LLC (7526); Retained
         R/E SPE, LLC (6679); Shopko Finance, LLC (1152); Shopko Gift Card Co., LLC (2161); ShopKo Holding
         Company, LLC (0171); ShopKo Institutional Care Services Co., LLC (7112); ShopKo Optical Manufacturing,
         LLC (6346); ShopKo Properties, LLC (0865); ShopKo Stores Operating Co., LLC (6109); SVS Trucking, LLC
         (0592). The location of the Debtors’ service address is: 700 Pilgrim Way, Green Bay, Wisconsin 54304.


                                                              4
Case 19-80064-TLS         Doc 3   Filed 01/16/19 Entered 01/16/19 08:24:22            Desc Main
                                  Document     Page 5 of 10



               LLC (6157); Pamida Transportation, LLC (4219); Penn-Daniels,
               LLC (0040); Place’s Associates’ Expansion, LLC (7526); Retained
               R/E SPE, LLC (6679); Shopko Finance, LLC (1152); Shopko Gift
               Card Co., LLC (2161); ShopKo Holding Company, LLC (0171);
               ShopKo Institutional Care Services Co., LLC (7112); ShopKo
               Optical Manufacturing, LLC (6346); ShopKo Properties, LLC
               (0865); ShopKo Stores Operating Co., LLC (6109); SVS Trucking,
               LLC (0592). The docket in Case No. 19-80064-TLS should be
               consulted for all matters affecting this case.

          4.   The Debtors also seek authority to file the monthly operating reports required by

the Operating Guidelines and Reporting Requirements of the United States Trustee for Chapter

11 Debtors in Possession and Chapter 11 Trustees, issued by the Office of the United States

Trustee for the District of Nebraska (the “U.S. Trustee”), on a consolidated basis, but the Debtors

shall track and break out disbursements on a debtor-by-debtor basis in each monthly operating

report.

          5.   Finally, the Debtors respectfully request leave to submit a proposed form of order

for the Court’s consideration granting the relief requested herein.

                                     Jurisdiction and Venue

          6.   The United States Bankruptcy Court for the District of Nebraska (the ”Court”) has

jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and Nebraska General

Rule 1.5 of the United States District Court for the District of Nebraska. The Debtors confirm

their consent, pursuant to rule 7008 of the Federal Rules of Bankruptcy Procedure

(the ”Bankruptcy Rules”), to the entry of a final order by the Court in connection with this

motion to the extent that it is later determined that the Court, absent consent of the parties,

cannot enter final orders or judgments in connection herewith consistent with Article III of the

United States Constitution.

          7.   Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.



                                                 5
Case 19-80064-TLS        Doc 3   Filed 01/16/19 Entered 01/16/19 08:24:22            Desc Main
                                 Document     Page 6 of 10



       8.     The bases for the relief requested herein are sections 105(a) of the

Bankruptcy Code, Bankruptcy Rule 1015(b) and Rule 9013-1 of the Nebraska Rules of

Bankruptcy Procedure (the “Local Rules”).

                                         Background

       9.     The Debtors are engaged in the sale of general merchandise including clothing,

accessories, electronics, and home furnishings, as well as company operated pharmacy and

optical services departments. The Debtors are headquartered in Green Bay, Wisconsin, and

operate approximately 367 stores in 25 states throughout the United States, as well as e-

commerce operations. The Debtors and their non-Debtor subsidiaries generated appoximately

$2.6 billion in revenue in fiscal year 2017 and currently employ approximately 14,000 people

throughout the United States.

       10.    On the date hereof (the “Petition Date”), each Debtor filed a voluntary petition for

relief under chapter 11 of the Bankruptcy Code. The Debtors continue to operate their business

and manage their properties as debtors and debtors in possession pursuant to sections 1107(a)

and 1108 of the Bankruptcy Code. Concurrently with the filing of this Motion, the Debtors have

requested procedural consolidation and joint administration of these chapter 11 cases pursuant to

Bankruptcy Rule 1015(b) No party has requested the appointment of a trustee or examiner in

these chapter 11 cases, and no committees have been appointed or designated.

       11.    A description of the Debtors’ businesses is more fully set forth in the Declaration

of Russell L. Steinhorst, Chief Executive Officer of Specialty Retail Shops Holding Corp., in

Support of Chapter 11 Petitions and First Day Motions (the “First Day Declaration”), filed

contemporaneously herewith.




                                               6
Case 19-80064-TLS            Doc 3     Filed 01/16/19 Entered 01/16/19 08:24:22                     Desc Main
                                       Document     Page 7 of 10



                                               Basis for Relief

        12.      Bankruptcy Rule 1015(b) provides, in pertinent part, that “[i]f . . . two or more

petitions are pending in the same court by or against . . . a debtor and an affiliate, the court may

order a joint administration of the estates.” Fed. R. Bankr. P. 1015. The fourteen (14) Debtor

entities that commenced chapter 11 cases are “affiliates” as that term is defined in section 101(2)

of the Bankruptcy Code. Accordingly, the Bankruptcy Code and Bankruptcy Rules authorize the

Court to grant the relief requested herein.

        13.      Further, Local Rule 1015-1 provides additional authority for the Court to order

joint administration of these chapter 11 cases:

                 In all joint petitions filed with the Court, the case will be
                 administered through joint administration of the estates unless the
                 trustee or other interested party files an objection to joint
                 administration within 14 days after the meeting of creditors and
                 gives notice of a hearing date on such objection.

Local Bankr. R. 1015-1.

        14.      Joint administration is generally non-controversial, and courts in this jurisdiction

and others routinely order joint administration in cases with multiple related debtors. See, e.g.,

In re Gordmans Stores, Inc., No. 17-80304 (TLS) (Mar. 13, 2017) (granting joint

administration); In re Brodkey Bros., No. 13-80203 (TLS) (Bankr. D. Neb. Feb. 5, 2013) (same);

In re Premium Protein Prods., LLC, No. 09-43291 (TLS) (Bankr. D. Neb. Nov. 27, 2009)

(same); see also In re Peabody Energy Corp., No. 16-42529 (BSS) (Bankr. E.D. Mo. Apr. 14,

2016) (same); In re Arch Coal, No. 16-40120 (CER) (Bankr. E.D. Mo. Jan. 13, 2016) (same); In

re BCBG Max Azria Global Holdings, LLC, No. 17-10466 (SCC) Bankr. S.D.N.Y. Mar. 2, 2017)

(same). 2


2
    Because of the voluminous nature of the orders cited herein, such orders have not been attached to this Motion.
    Copies of these orders are available upon request to the Debtors’ proposed counsel.


                                                        7
Case 19-80064-TLS         Doc 3    Filed 01/16/19 Entered 01/16/19 08:24:22             Desc Main
                                   Document     Page 8 of 10



        15.    Given the integrated nature of the Debtors’ operations, joint administration of

these chapter 11 cases will provide significant administrative convenience without harming the

substantive rights of any party in interest. Many of the motions, hearings, and orders in these

chapter 11 cases will affect each Debtor entity.          The entry of an order directing joint

administration of these chapter 11 cases will reduce fees and costs by avoiding duplicative filings

and objections. Joint administration also will allow the U.S. Trustee and all parties in interest to

monitor these chapter 11 cases with greater ease and efficiency.

        16.    Moreover, joint administration will not adversely affect the Debtors’ respective

constituencies because this Motion seeks only administrative, not substantive, consolidation of

the Debtors’ estates. Parties in interest will not be harmed by the relief requested; instead,

parties in interest will benefit from the cost reductions associated with the joint administration of

these chapter 11 cases. Accordingly, the Debtors submit that the joint administration of these

chapter 11 cases is in the best interests of their estates, their creditors, and all other parties

in interest.

                                              Notice

        17.    The Debtors have provided notice of this Motion to the following parties or their

respective counsel: (a) the office of the U.S. Trustee for the District of Nebraska; (b) the holders

of the 30 largest unsecured claims against the Debtors (on a consolidated basis); (c) the agents

under the Debtors’ prepetition asset-based facility; (d) the agents under the proposed DIP

Facility; (e) the agents under the Debtors’ prepetition term loan facility; (f) the Internal Revenue

Service; (g) the United States Securities and Exchange Commission; (h) the office of the

attorneys general for the states in which the Debtors operate; (i) the United States Attorney’s

Office for the District of Nebraska; and (j) any party that has requested notice pursuant to



                                                 8
Case 19-80064-TLS        Doc 3    Filed 01/16/19 Entered 01/16/19 08:24:22           Desc Main
                                  Document     Page 9 of 10



Bankruptcy Rule 2002. The Debtors submit that, in light of the nature of the relief requested, no

other or further notice need be given.

                                         No Prior Request

       18.     No prior request for the relief sought in this Motion has been made to this or any

other court.



                           [Remainder of page intentionally left blank]




                                                9
Case 19-80064-TLS         Doc 3    Filed 01/16/19 Entered 01/16/19 08:24:22           Desc Main
                                  Document      Page 10 of 10



       WHEREFORE, the Debtors respectfully request that the Court enter the Order granting

the relief requested herein and such other relief as the Court deems appropriate under the

circumstances.

Dated: January 16, 2019           /s/ Michael T. Eversden
 Omaha, Nebraska                  James J. Niemeier (NE Bar No. 18838)
                                  Michael T. Eversden (NE Bar No. 21941)
                                  Lauren R. Goodman (NE Bar No. 24645)
                                  MCGRATH NORTH MULLIN & KRATZ, P.C. LLO
                                  First National Tower, Suite 3700
                                  1601 Dodge Street
                                  Omaha, Nebraska 68102
                                  Telephone:      (402) 341-3070
                                  Facsimile:      (402) 341-0216
                                  Email:          jniemeier@mcgrathnorth.com
                                                  meversden@mcgrathnorth.com
                                                  lgoodman@mcgrathnorth.com
                                  - and -
                                  James H.M. Sprayregen, P.C.
                                  Patrick J. Nash, Jr., P.C. (pro hac vice pending)
                                  Travis M. Bayer (pro hac vice pending)
                                  Jamie Netznik (pro hac vice pending)
                                  KIRKLAND & ELLIS LLP
                                  KIRKLAND & ELLIS INTERNATIONAL LLP
                                  300 North LaSalle
                                  Chicago, Illinois 60654
                                  Telephone:       (312) 862-2000
                                  Facsimile:       (312) 862-2200
                                  Email:           james.sprayregen@kirkland.com
                                                   patrick.nash@kirkland.com
                                                   travis.bayer@kirkland.com
                                                   jamie.netznik@kirkland.com
                                  - and -
                                  Steven Serajeddini (pro hac vice pending)
                                  Daniel Rudewicz (pro hac vice pending)
                                  KIRKLAND & ELLIS LLP
                                  KIRKLAND & ELLIS INTERNATIONAL LLP
                                  601 Lexington Avenue
                                  New York, New York 10022
                                  Telephone:     (212) 446-4800
                                  Facsimile:     (212) 446-4900
                                  Email:         steven.serajeddini@kirkland.com
                                                 daniel.rudewicz@kirkland.com

                                  Proposed Co-Counsel to the Debtors



                                                 10
